Per Curiam.
This appeal involves a domestic relations matter. The petitioner-appellee filed for dissolution of the marriage. The court granted the dissolution, awarded custody of the three minor sons to appellee, allowed reasonable visitation rights to appellant, awarded child support, and divided the couple’s property. The appeal from an application to modify the decree assigns as error the failure of the trial court to find that the appellee engaged in abuse, neglect, and sexual misconduct which constituted a material change in circumstances requiring *852modification of custody in the best interests of the children.
The record provides substantial detail regarding the experiences of the children in the appellee’s home and while visiting the appellant. Nothing in the record is remarkable, and the appellant has not shown a change of circumstances sufficient to warrant a change of custody. We find the decision of the district court to be correct in all respects. The judgment is affirmed.
Affirmed.